Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise consists of pendants similar in all material respects to those the subject of Brier Manufacturing Co. v. United States (39 C. C. P. A. 68, C. A. D. 465), the articles entered, or withdrawn from warehouse for consumption, prior to April 21, 1948, were held dutiable at 20 percent under paragraph 1528 as imitation semiprecious stones, faceted, and the articles entered, or withdrawn from warehouse for consumption, on or after April 21, 1948, were held dutiable at 10 percent under said paragraph, as modified by T. D. 51802, supplemented by T. D. 51898, as claimed.